 Case 3:19-cv-01151-N-BK Document 21 Filed 06/29/19                    Page 1 of 3 PageID 338


                                        Grounds for Appeal

I am appealing the Cases overseen by Judge Godbey on various Grounds:

     1. 14th Amendment, Due Process Violation in Sanctions process (Attainder)
“No State shall make or enforce any law which shall abridge the privileges or immunities of
citizens of the United States; nor shall any State deprive any person of life, liberty, or property,
without due process of law; nor deny to any person within its jurisdiction the equal protection of
the laws”


State v. Whitaker, 793 P.2d 116 (Ariz. Ct. App. 1990)
“This case requires us to determine whether the 2004 amendment to N.C.G.S. § 14-415.1,
which prohibits convicted felons from possessing any firearm in any location, violates state and
federal constitutional protections against ex post facto laws or is an unconstitutional bill of
attainder. We hold that the amended statute is not an impermissible ex post facto law or bill of
attainder. Accordingly, we affirm the decision of the Court of Appeals.”

De Veau v. Braisted, 363 U.S. 144 (1960)
“This is an action brought in the Supreme Court of Richmond County, New York, for a
declaratory judgment regarding the constitutional validity of § 8 of the New York Waterfront
Commission Act of 1953 (N.Y.Laws 1953, cc. 882, 883; McK.Unconsol.Laws, § 6700aa et seq.),
and for an injunction restraining its operation. The section is claimed to be in conflict with the
Supremacy Clause of the United States Constitution; it is also challenged under the Due
Process Clause of the Fourteenth Amendment, and as an ex post facto law and bill of attainder
forbidden by Art. I, § 10, of the Constitution.”

Ketchum v. Cruz, 775 F. Supp. 1399 (D. Colo. 1991) was quoted in a Case I was involved in, by
me, I quoted in, then the Judge in my Case quoted it, and gave me Sanctions in the Colorado
District Court without reading anything I wrote. They were based on Rule 8 Forms Violations,
and the only one that wasn’t, was a Clear Error by the Colorado District and the 10th Circuit, but
they both refuse to Correct the Error (I am still filing on these Cases, and have Federal
Executive Judicial Complaints open to start an investigation.

When Ketchum v. Cruz is Cited, we have to talk about Martinez Reports must be discussed. A
Martinez Report comes from this 10th Circuit Case, Martinez v. Aaron, 570 F.2d 317 (10th Cir.
1978). This full fledged Report was invoked in the case of Ketchum v. Cruz, a Diagnosed
Hypo-Graphic Mental Patient who thought his Doctors were trying to kill him or something. Even
that guy was given Due Process Rights.

I was not given Due Process Rights, and then the Mississippi Federal Court Quoted the
Colorado Court (which was Rule 8 Violations) and said my Case was Frivolous in Mississippi,
 Case 3:19-cv-01151-N-BK Document 21 Filed 06/29/19                       Page 2 of 3 PageID 339


based on the Colorado Rulings about Rule 8 Forms Violations (which I only had to do because I
don’t own a Printer).

And now the Texas Court is Quoting the Colorado Court, and the Mississippi Court. This in and
of itself is a Violation of my Due Process Rights and should be obvious. I have never had a Day
in Court, or so much as the Federal Courts have offered Crazy people. This is a Violation of my
Due Process Rights.

     2. Failure to remove himself from the Case, “appearance of bias”
People v. Julien, 47 P.3d 1194 (2002) Colorado Supreme Court
United States v. Microsoft Corporation, 253 F.3d 34 (D.C. Cir. 2001)
“First, Microsoft challenges the District Court's legal conclusions as to all three alleged antitrust
violations and also a number of the procedural and factual foundations on which they rest.
Second, Microsoft argues that the remedial order must be set aside, because the District Court
failed to afford the company an evidentiary hearing on disputed facts and, also, because the
substantive provisions of the order are flawed. Finally, Microsoft asserts that the trial judge
committed ethical violations by engaging in impermissible ex parte contacts and making
inappropriate public comments on the merits of the case while it was pending. Microsoft
argues that these ethical violations compromised the District Judge's appearance of impartiality,
thereby necessitating his disqualification and vacatur of his Findings of Fact, Conclusions of
Law, and Final Judgment.”

    3. Petition Government in Redress of Grievances
I have a Right to Petition my Government for a Redress of my Grievances, and Judge Gedbey
is denying me this. Sanctions for Suing my Government and nothing else?

McDonald v. Smith, 472 U.S. 479 (1985)
“The First Amendment guarantees "the right of the people . . . to petition the Government for a
redress of grievances." The right to petition is cut from the same cloth as the other guarantees
of that Amendment, and is an assurance of a particular freedom of expression. In United States
v. Cruikshank,​ ​92 U. S. 542​ (1876), the Court declared that this right is implicit in "[t]he very idea
of government, republican in form." Id. at​ 9​ 2 U. S. 552​. And James Madison made clear in the
congressional debate on the proposed amendment that people "may communicate their will"
through direct petitions to the legislature and government officials. 1 Annals of Cong. 738
(1789).”

    4. Administrative Procedure Act



5 U.S. Code CHAPTER 5 Subchapters I-V
Case 3:19-cv-01151-N-BK Document 21 Filed 06/29/19   Page 3 of 3 PageID 340
